PER CURIAM.
Appellant seeks review of the trial court’s order granting appellee’s petition for writ of ne exeat. The trial court conducted a hearing on appellee’s petition and, after reviewing evidence and hearing argument of counsel, concluded that appellant’s actions warranted the issuance of the writ.
The trial court’s order of writ of ne exeat required appellant to post a bond of $185,-000.00 or be arrested and incarcerated until the posting of such bond or until further order of the court.
At a hearing on appellant’s motion for rehearing and reduction of bond, the parties presented additional evidence regarding their respective financial contributions to the marriage. Appellee also introduced evidence supporting his claim that appellant was preparing to remove herself from the jurisdictional boundaries of the court with certain alleged properties of the marriage. The trial court, thereafter, reaffirmed the issuance of the writ and the imposition of the $185,000.00 bond.
We hold the trial judge did not abuse his discretion by issuing the writ of ne exeat and therefore affirm his actions therein. However, from the record on review, it is impossible for this court to adequately address the question relating to the reasonableness of the amount of the bond so set. Accordingly, we remand with instructions that the trial court conduct a second eviden-tiary hearing relating to the amount of bond required pursuant to the writ within thirty days. To obtain further review, any aggrieved party must appeal the new ruling of the trial court.
Any motion for rehearing of this cause in this court must be filed within five days of the date of this opinion.
AFFIRMED and REMANDED.
HOBSON, A.C.J., and SCHEB and RYDER, JJ., concur.